IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert J. Cummins, d/b/a                :
Bob Cummins Construction Company        : CASES CONSOLIDATED
                                        :
             v.                         : No. 1000 C.D. 2019
                                        :
Bradford Sanitary Authority,            :
                   Appellant            :
                                        :
Robert J. Cummins, d/b/a Bob            :
Cummins Construction Company,           :
                   Appellant            :
                                        :
             v.                         : No. 1009 C.D. 2019
                                        :
Bradford Sanitary Authority             :


PER CURIAM                           ORDER


              NOW, August 3, 2020, having considered Appellees’ application for

reargument and Designated Appellant’s answer in response thereto, the application

is denied.